Name: Commission Regulation (EEC) No 3108/91 of 24 October 1991 amending Regulation (EEC) No 2729/81 as regards the refund on exports to the Soviet Union
 Type: Regulation
 Subject Matter: trade policy;  political geography;  processed agricultural produce
 Date Published: nan

 25. 10. 91 Official Journal of the European Communities No L 294/17 COMMISSION REGULATION (EEC) No 3108/91 of 24 October 1991 amending Regulation (EEC) No 2729/81 as regards the refund on exports to the Soviet Union HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 10 (2) of Regulation (EEC) No 2729/81 : 'The refund fixed shall apply only if the customs formalities for release for consumption in the Soviet Union have been completed by 31 December 1991 at the latest.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the comon organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implemen ­ ting the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 376/91 (4), lays down an obligation to fix in advance the refund on butter of a fat content by weight of 82 % or more but not more than 85 % and intended for the Soviet Union ; whereas the provisions concerned do not set a time limit on the exports ; whereas a time limit must be set if international obligations are to be met ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences applied for from 11 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13 . P) OJ No L 150, 15 . 6. 1991 , p. 19. (3) OJ No L 272, 26. 9 . 1981 , p. 19 . b) OJ No L 43, 16. 2. 1991 , p. 36.